DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated November 27, 2020. In the response submitted on March 25, 2021, claim 19 was amended; claims 21-31 were added; and claims 1-18 and 20 were cancelled. Therefore, claims 19 and 21-31 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on March 25, 2021.
Applicant’s arguments on pages 7 thru 17 of the Response, concerning the previous rejection of claims 1 thru 20 under 35 U.S.C. § 101 have been fully considered but are not found persuasive.
The following statements have been taken from pages 8 thru 13 of the Response regarding Step 2A—Prong I: “Claim 19 Does Not Recite a Mental Process…a human mind would not be capable of performing the steps of this claim, similar to Example 37…in which the human mind was illustrated as incapable of determining memory usage…Claim 19 Does Not Recite Organization of Human Activity…the subject matter of amended claim 19 is drawn to an improvement in the technical field of logistics technology…the resulting computer(s) is tantamount to a specialized circuit tuned for improving logistics…the combination of features of amended claim 19 in the present application address a business challenge in particular to the internet and computerized trading that is not a fundamental economic or longstanding commercial practice…it is believed that amended claim 19 and dependent claims 21-31 comprise an improvement to the existing technologies beyond mere application of mental steps and human organization to a general-purpose processor. 
Regarding Step 2A—Prong I, Examiner respectfully disagrees with the arguments above, because amended claim 19 and dependent claims 21-31, under their broadest reasonable interpretation, continue to recite an abstract idea, i.e., “a method for facilitating transaction of utilities or perishable foods,” under Step 2A—Prong I. Examiner notes that Applicant’s arguments for Step 2A—Prong I appear to be directed to the integration of the judicial exception into a practical application under Step 2A—Prong II and whether a claim amounts to significantly more under Step 2B (See MPEP 2106.04(d) and MPEP 2106.05). Wherein, Examiner will further address Step 2A—Prong II  and Step 2B below, see Examiner’s response regarding Step 2A—Prong II and Step 2B. Moreover, Examiner respectfully disagrees with Applicant’s argument that “a human mind would not be capable of performing the steps of this claim.” Wherein, a mental process that includes the type of thinking that “can be performed in the human mind or by a human using a pen and paper” is considered to be abstract. See MPEP 2106.04(a)(2)(III). Examiner notes the possibility for a plurality of data that may increase the complexity of processes, however, multiple limitations within the claimed invention recite a process that can be performed by both the human mind and/or a human using pen and paper, e.g., figuring out a transaction, analyzing routes, calculating route costs based on a summation the combination of features of amended claim 19 in the present application a business challenge in particular to the internet and computerized trading that is not a fundamental economic or longstanding commercial practice” is also not persuasive. Wherein, “the term “fundamental” is not used in the sense of necessarily being “old” or “well-known”…a new method of price optimization was found to be a fundamental economic concept….” See MPEP 2106.04(a)(2)(II)(A). 
Accordingly, the invention as claimed addresses certain methods of organizing human activity, i.e., fundamental economic practices and commercial or legal interactions, and mental processes. The following is an example of fundamental economic practice(s) in the goods and services industry, facilitating “goods or service related activities, for example a transaction of a product, which can include trading of a commodity in various industries had traditionally required at least bilateral involvement form production/creation of the goods or service to consumption by consumers…However, with development of industries, multilateral involvement is increasingly required for the transaction of a product.” (PG Pub Specification, Page 1: lines 16 thru 21). Moreover, the following is an example of commercial interaction in the goods and services industry, “the producer or trader to provide an optimal product offering to the consumer based on the consumer’s complex needs.” (PG Pub Specification, Page 2: lines 7 and 8). 
Wherein, process(es) to perform the abstract idea are methods of organizing human activity and are recited by the following limitations. 
receiving a request…associated with a transaction of a utility or a perishable food form a requester…;
figuring out the transaction based on the received request and lists a plurality of routes connecting between the requester and at least on provider who can provide the utility or perishable food to the requester;
analysing the plurality of routes…;
…calculating costs for the routes based on the utility or perishable food related information which is provided by at least one provider…and stored, wherein the cost calculation by the processor is also based on the following mathematical expression;                     
                        m
                        i
                        n
                         
                        
                            
                                ∑
                                
                                    i
                                    ∈
                                    
                                        
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        i
                                                    
                                                
                                                +
                                                P
                                                
                                                    
                                                        d
                                                        e
                                                        c
                                                        a
                                                        y
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                        ×
                                        
                                            
                                                p
                                            
                                            
                                                i
                                            
                                        
                                         
                                        +
                                        
                                            
                                                ∑
                                                
                                                    j
                                                    ∈
                                                    
                                                        
                                                            k
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                T
                                                                l
                                                                o
                                                                s
                                                                s
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                        ×
                                                        
                                                            
                                                                p
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                T
                                                                c
                                                                o
                                                                s
                                                                t
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
and wherein [n]={1 ,2,3, .. (n-1 }, n} is the set of providers, [k(i)] is the set of connected transmission lines between the requester and the at least one provider, p is the unit price, P is the power source, Tloss is the power loss in a transmission line (ij), Tcost is a cost of the transmission line (ij), i belongs to the set [n], i.e., {i} is a non-empty subset of [n], j belongs to the set [k(i)], i.e., {j} is a non-empty subset of [k(i)], and Pdecay is a power decay constant;
selecting…at least one route with the least calculated cost among the plurality of routes based on the analysis of the routes;
matching…the requester with a provider associated with the selected route upon receipt of the requester’s confirmation on the selected route;
executing…a…contract between the requester and the provider associated with the selected route; and
reserving…the utility or perishable food associated with the provider associated with the selected route, to ensure that the reserved utility or perishable food is provided to the requester instead of other requesters. 
The preceding term(s)/phrase(s) has/have been taken directly from claim 19. Wherein, the limitations located above are a certain method of organizing human activity encompassing fundamental economic practices and commercial interaction in the goods and services industry. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), limitation(s), i.e., (b) thru (f), to perform the abstract idea, cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2106.04(a)(2)(III). Accordingly, claim 19, as a whole and combination thereof, recites an abstract idea. 
The following statements have been taken from pages 12, 14, and 15 of the Response regarding Step 2A—Prong II, “the subject matter of amended claim 19 is drawn to an improvement in the technical field of logistics technology…the resulting computer(s) is tantamount to a specialized circuit tuned for improving logistics…amended Claim 19 provides at least the following meaningful claim elements beyond mere recitation of the judicial exceptions and therefore the alleged judicial exceptions of mental steps and human organization are not monopolized due to at least the following: 1) receiving a request made on a requester computing device; 2) selecting, by the processor, at least one route with the least calculated cost among the plurality of routes based on the analysis of the routes; 3) matching, by the processor, the requester with a provider associated with the selected route upon receipt of the requester's confirmation on the selected route; 4) executing, by using the processor, a smart contract between the requester and the provider associated with the selected route; and 5) reserving, by using the processor, the utility or perishable food associated with the provider associated with the selected route, to ensure that the reserved utility or perishable food is provided to the requester instead of other requesters. Taken together, these claim elements are narrowly drawn to a practical application in logistics technology for navigating the everchanging supply, costs, computer-driven trade markets, and routes for reserving utilities and perishable food that renders the claim subject matter eligible.” Wherein, Applicant has stated the limitations of claim 19 as being analogous to Example 40 of the PEG. 
Regarding Step 2A—Prong II, Examiner respectfully disagrees with the arguments above, because the additional elements of amended claim 19 and dependent claims 21-31 merely recite the words “apply it” and “generally link” the use of the judicial exception to a particular technological environment, i.e., the additional elements when viewed as a whole and ordered combination do not integrate the judicial exception into a practical application. 
the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold…a specific improvement over prior systems, resulting in improved network monitoring” of Example 40. Wherein, Applicant states “the subject matter of amended claim 19 is drawn to an improvement in the technical field of logistics technology…the resulting computer(s) is tantamount to a specialized circuit tuned for improving logistics.” Accordingly, it is not readily clear how the subject matter of “facilitating transaction of utilities or perishable foods” is analogous to a particular improvement in collecting traffic data. Examiner respectfully submits the claimed invention is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase,” i.e., a method that is not sufficient to show an improvement in computer-functionality. See MPEP 2106.05(a)(I). Wherein, Examiner’s assertion is based on (1) Applicant’s disclosure of facilitating the transaction between the provider and requester being “laborious, inefficient, and not thorough” and “a need for a better supply-side and demand-side matching of the product;” and (2) the additional elements, i.e., (i) “a requester computing device,” (ii) “a processor,” (iii) “a provider computing device,” (iv) “a database,” and (v) “executing…a smart contract”  to address the need being recited at a 
Moreover, Examiner respectfully disagrees with Applicant’s argument in the Response that “the resulting computer(s) is tantamount to a specialized circuit tuned for improving logistics.” Examiner submits the additional elements related to a computer, i.e., (i) “a requester computing device,” (ii) “a processor,” (iii) “a provider computing device,” are all recited at a high-level of generality such that the claimed limitations recite a general-purpose computer performing conventional computing functions. For example, the Specification discloses (i) and (iii) “may include, but not limited to, smartphone, desktop computer, laptop, tablet computer and wearable devices, in particular intelligent wearable devices such as a smart watch, smart glasses or mobile virtual reality headset.” (PG Pub Specification, Pages 14: line 28 thru Page 15: line 3). The Specification further discloses (ii) “may include at least one of a centralized processor, a decentralized process or a combination of them.” (PG Pub Specification, Page 7: lines 21 and 22). Therefore, the Specification and the claims do not sufficiently claim or disclose a method comprising “the resulting computer(s) is tantamount to a specialized circuit tuned for improving logistics,” i.e., a particular machine. See MPEP 2106.05(b). Wherein, “it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” See MPEP 2106.05(b)(I). 
Furthermore, Examiner respectfully disagrees with Applicant’s argument in the Response that “the subject matter of amended claim 19 is drawn to an improvement in the technical field of logistics technology….” Wherein, Applicant discloses, “The matching process requires sorting through the product related information manually and then preparing the product offer for the transaction. The manual matching process is laborious, inefficient and not thorough….” (PG Pub Specification, Page 2: lines 10 thru 17). Examiner respectfully submits the claimed invention is analogous to “a commonplace business method being applied on a general purpose computer,” i.e., a method that is not sufficient to show an improvement to technology. See MPEP 2106.05(a)(II). Wherein, Examiner’s assertion is based on (1) Applicant’s disclosure in the Specification of facilitating the transaction between the provider and requester being “laborious, inefficient, and not thorough” and “a need for a better supply-side and demand-side matching of the product;” and (2) the additional elements, i.e., (i) “a requester computing device,” (ii) “a processor,” (iii) “a provider computing device,” (iv) “a database,” and (v) “executing…a smart contract” being recited at a high-level of generality such that they do not transform the exception into a patent eligible application as will be further discussed in the detailed 35 U.S.C. § 101 analysis below. 
Accordingly, the amended claim limitations continue to recite additional elements that: (1) merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, e.g., storing, analysing, calculating, selecting, and matching data and determining operations to be performed, i.e., “apply it;” and (2) amount to no more than “generally linking” the abstract idea to a particular technological environment, i.e., the abstract idea being implemented by computers. See MPEP §§ 2106.05(f) and 2106.05(h). Therefore, taken as a whole and a combination thereof the additional elements fail to integrate the abstract idea into a practical application, because the additional elements are all recited at a high-level of 
The following statements have been taken from pages 16 thru 18 of the Response regarding Step 2B, “Amended Claim 19 recites several specific, unconventional limitations that add more than what is well understood or routine and confine the claims to particular useful applications by reciting more than simple conventional steps at a high level of generality…claim 19 recites a method comprising a specific route analysis and cost determination by a particular mathematical calculation to reduce waste for perishable food and utilities at speeds that factor in activity of traders. Thus, amended claim 19, as a whole, is directed to an improvement in perishable food and utility logistics technology carried out by a special-purpose processor that implements an inventive step beyond mere routine conventional steps...the combination of features of amended claim 19 addresses the need in the technical field of calculating, with effective operating speed, the total costs pertaining to the transaction requested by the requester, including the losses caused by the depreciating characteristics of the utility or perishable food provided to the requester or customer…The elements of the claims recite a specific manner to improve the transaction systems and methods that reduce or prevent the occurrence of waste and inefficiency for the user to perform utility and perishable food transactions and more accurate reserving features for suppliers.”
Regarding Step 2B, Examiner acknowledges the additional elements, i.e. (i) thru (v) above, contain an execute instructions to perform the abstract idea. However, for the same reasons a provided in Step 2A—Prong II above, the additional elements to perform (i), (ii), (iii), (iv), and/or (v), improves the functioning of a computer or improves any other technology. Their collective functions, i.e., storing, analysing, calculating, selecting, and matching data and determining operations to be performed, merely provide conventional computer implementation. Accordingly, the improvement consideration, i.e., an overlap of the WURC activity consideration, provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, as will be further discussed below in the detailed § 101 rejection, independent claim 19 is ineligible subject matter under 35 U.S.C. § 101. Consequently, Applicant’s arguments are not found persuasive. 
Applicant’s arguments on pages 18 thru 21 of the Response, concerning the previous rejection of claims 1 thru 20 under 35 U.S.C. § 103 have been fully considered and have been found persuasive in view of the amended claims.
While the prior art teaches some aspects and features of amended independent claim 19, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or 
The closest prior art made of record for claim 19 is previously cited U.S. Patent No. 6,598,029 to Johnson et al., hereinafter Johnson. Johnson discloses a method and a system for “bidding for energy supply with request for service.” Wherein, Johnson teaches a processor and database for receiving request associated with energy trades and matching the requester with the provider. (Johnson, Claim 28; Col. 3: line 53 thru Col. 4: line 16; Col. 13: line 45 thru 51; and Col. 22: lines 60 thru 65).
The next closest prior art made of record for claim 19 is previously cited U.S. Patent Application Publication No. 2016/0005118 to Mashinsky et al., hereinafter Mashinsky. Mashinsky discloses a method and a system for “intelligent routing of electric power.” Mashinsky teaches analyzing a plurality of routes for the distribution of electrical power from the provider to the requester. (Mashinsky, Figure 3: Control Node 50 and Figure 5: HVTL, Buyer, and Seller; and ¶ [0061]). Mashinsky further teaches a calculation of generated power and power being stored in an energy storage device. (Mashinsky, ¶ [0063]).
The next closest prior art made of record for claim 19 is previously cited U.S. Patent Application Publication No. 2010/0179704 to Ozog. Wherein, Ozog teaches the costs of routing power from seller to buyer as a function of generation marginal costs and transmission marginal costs. (Ozog, ¶ [0158]). 
Yet, Johnson, Mashinsky, Ozog, or in combination with one another do not teach or suggest independent claim 19. For example, the prior art fails to teach the following limitation by the current claimed invention: 
analysing the plurality of routes using the processor that calculates costs for the routes…wherein the cost calculation by the processor is also based on the following mathematical expression:                     
                        m
                        i
                        n
                         
                        
                            
                                ∑
                                
                                    i
                                    ∈
                                    
                                        
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        i
                                                    
                                                
                                                +
                                                P
                                                
                                                    
                                                        d
                                                        e
                                                        c
                                                        a
                                                        y
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                        ×
                                        
                                            
                                                p
                                            
                                            
                                                i
                                            
                                        
                                         
                                        +
                                        
                                            
                                                ∑
                                                
                                                    j
                                                    ∈
                                                    
                                                        
                                                            k
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                T
                                                                l
                                                                o
                                                                s
                                                                s
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                        ×
                                                        
                                                            
                                                                p
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                T
                                                                c
                                                                o
                                                                s
                                                                t
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
and wherein [n]={1 ,2,3, .. (n-1 }, n} is the set of providers, [k(i)] is the set of connected transmission lines between the requester and the at least one provider, p is the unit price, P is the power source, Tloss is the power loss in a transmission line (ij), Tcost is a cost of the transmission line (ij), i belongs to the set [n], i.e., {i} is a non-empty subset of [n], j belongs to the set [k(i)], i.e., {j} is a non-empty subset of [k(i)], and Pdecay is a power decay constant….
Wherein, the prior art does not disclose the process of analysing routes by performing  a calculation of the costs of each route based on the specified mathematical equation as claimed in claim 19. Accordingly, the Applicant’s arguments are persuasive in view of amended claim 19. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 21 thru 31 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 19 and 21 thru 31 are directed to a method, i.e., a process. Accordingly, claims 19 and 21 thru 31 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 19, the claim, under its broadest reasonable interpretation, recites an abstract idea of “facilitating transaction of utilities or perishable foods.” Wherein, process(es) to perform the abstract idea are a certain method of 
receiving a request…associated with a transaction of a utility or a perishable food form a requester…;
figuring out the transaction based on the received request and lists a plurality of routes connecting between the requester and at least on provider who can provide the utility or perishable food to the requester;
analysing the plurality of routes…;
…calculating costs for the routes based on the utility or perishable food related information which is provided by at least one provider…and stored, wherein the cost calculation by the processor is also based on the following mathematical expression;                     
                        m
                        i
                        n
                         
                        
                            
                                ∑
                                
                                    i
                                    ∈
                                    
                                        
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        i
                                                    
                                                
                                                +
                                                P
                                                
                                                    
                                                        d
                                                        e
                                                        c
                                                        a
                                                        y
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                        ×
                                        
                                            
                                                p
                                            
                                            
                                                i
                                            
                                        
                                         
                                        +
                                        
                                            
                                                ∑
                                                
                                                    j
                                                    ∈
                                                    
                                                        
                                                            k
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                T
                                                                l
                                                                o
                                                                s
                                                                s
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                        ×
                                                        
                                                            
                                                                p
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                T
                                                                c
                                                                o
                                                                s
                                                                t
                                                            
                                                            
                                                                i
                                                                j
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
and wherein [n]={1 ,2,3, .. (n-1 }, n} is the set of providers, [k(i)] is the set of connected transmission lines between the requester and the at least one provider, p is the unit price, P is the power source, Tloss is the power loss in a transmission line (ij), Tcost is a cost of the transmission line (ij), i belongs to the set [n], i.e., {i} is a non-empty subset of [n], j belongs to the set [k(i)], i.e., {j} is a non-empty subset of [k(i)], and Pdecay is a power decay constant;
selecting…at least one route with the least calculated cost among the plurality of routes based on the analysis of the routes;
matching…the requester with a provider associated with the selected route upon receipt of the requester’s confirmation on the selected route;
executing…a…contract between the requester and the provider associated with the selected route; and
reserving…the utility or perishable food associated with the provider associated with the selected route, to ensure that the reserved utility or perishable food is provided to the requester instead of other requesters. 
The preceding term(s)/phrase(s) has/have been taken directly from claim 19. Wherein, the limitations located above are a certain method of organizing human activity encompassing fundamental economic practices and commercial interaction in the goods and services industry. Further, the claims recite a mathematical formula or concept.  Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity and/or mathematical formula or concpets, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), limitation(s), i.e., (b) thru (f), to perform the abstract idea, cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2106.04(a)(2)(III). Accordingly, claim 19, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)


Regarding independent claim 19, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a requester computing device,” (ii) “a processor,” (iii) “a provider computing device,” (iv) “a database,” and (v) “executing…a smart contract,” are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application. For example, the Specification discloses (i) and (iii) “may include, but not limited to, smartphone, desktop computer, laptop, tablet computer and wearable devices, in particular intelligent wearable devices such as a smart watch, smart glasses or mobile virtual reality headset.” (PG Pub Specification, Pages 14: line 28 thru Page 15: line 3). The Specification further discloses (ii) “may include at least one of a centralized processor, a decentralized process or a combination of them.” (PG Pub Specification, Page 7: lines 21 and 22). The Specification further discloses (iv) “may include, but not limited to, a centralized database and a decentralized database such as a distributed ledger.” (PG Pub Specification, Page 14: lines 9 thru 11). The Specification further discloses (v) as being executed “between the consumer 140, the producer 150, the transmission operator 160, and the storage operator 170.” (PG Pub Specification, Page 14: lines 7 thru 9). Consequently, although the additional elements (i) thru (v) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein the additional elements, under their broadest reasonable interpretation in light of the specification, are all cited at a high level of generality. Such that, when view as a whole/ordered combination, additional elements (i) thru (v) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
claim 19 is not integrated into a practical application. Consequently, claim 19 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 19, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A – Prong II, the additional elements, i.e., (i) thru (v) to perform the emphasized functions in Step 2A – Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Consequently, independent claim 19 is ineligible subject matter under 35 U.S.C. § 101.
Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 21 thru 31, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
However, although dependent claims 17 thru 20 further refine the abstract idea of their respective base claim, i.e., claim 10, the claims further recite additional elements comprising:
Claim 26 recites (vi) “updating the database;” and
Claim 28 recites (vii) “a centralized database or a decentralized database.”
Wherein, the additional elements (vi) and (vii), under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification discloses that (vi) is “to record the goods or service related activity” and “to record the energy related activity.” (PG Pub Specification, Page 3: lines 3 and 4; and Page 11: lines 19 and 20). The specification further discloses (vii) as being exemplified by a distributed ledgers and comprising “a plurality of blocks…stores the goods or services related information.” (PG Pub Specification, Page 3: lines 5 thru 7; and Page 5: lines 11 and 12). Such that, when viewed as a whole/ordered combination, (vi) and (vii) amount to no more than “apply it” (i.e., use of generic computers and generic computer components). See MPEP 2106.05(f).
Accordingly, for the same reasons in the Step 2A – Prong 2 analysis of independent claim 19, the limitations of dependent claims 26 and 28, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it”). 
do not recite any additional element(s) other than those previously analyzed in their respective base claims. For example: 
Claim 21 recites wherein the utility or perishable food related information includes at least one of the following: producer related information, transmission related information or storage related information;
Claim 22 recites further comprising the step of sorting, by using the processor, the plurality of routes based on the utility or perishable food related information associated with the request, in order to select the at least one route;
Claim 23 recites further comprising the step of filtering, by using the processor, the plurality of routes based on the utility or perishable food related information associated with the request, in order to select the at least one route;
Claim 24 recites further comprising the step of providing, by using the processor, the requester with options of the plurality of routes through the requester computing device, so that the requester can select the at least one route;
Claim 25 recites further comprising the step of sending, by using the processor, details of the selected route to the requester computing device, so that the requester can send a confirmation of the selected route to the processor
Claim 27 recites further comprising the steps of receiving a feedback from the requester with regard to the provider associated with the selected route, by the processor which then records the feedback on the database; 
Claim 29 recites wherein the decentralized database includes a distributed ledger;
Claim 30 recites wherein the distributed ledger comprises a plurality of blocks, and each block of the plurality of blocks stores the utility or perishable food related information; and
Claim 31 recites wherein the request contains at least one of the following information: desired location, capacity, time or duration.
Therefore, the preceding claims, when viewed as a whole and ordered combination, recite and refine the same abstract idea as disclosed in their respective base claim(s) by virtue of dependence. Accordingly, the claims do not change the analysis already presented above in regards to claim 19. 
Accordingly, for the same reasons in Step 2A—Prong II of their respective base claim(s), the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea. Consequently, dependent claims 21 thru 31 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (vi) and (vii), are all recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I. Accordingly, the additional element(s) amount to no more than: (i) “apply it” (or an equivalent), and, thereby, the additional element(s) are not a practical application of the abstract idea. Wherein, the same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Consequently, dependent claims 21 thru 31 are not eligible subject matter under 35 U.S.C. § 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 




/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628